Citation Nr: 1314762	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In September 2008, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In February 2012, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a February 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.
.
In February 2012, the Board also remanded the issues of entitlement to service connection for inguinal hernia and its residuals, to include atrophic testicle, and residual scarring due to inguinal hernia repair.  In a February 2013 rating decision, the RO granted service connection for these disabilities, representing a full grant of the benefits sought.  

In April 2013, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim

For reasons expressed below, these matters are again being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the instant case, in the February 2012 remand, the Board determined that a July 2008 VA audiological evaluation with February 2009 addendum, which determined that both hearing loss and tinnitus were "less likely as not . . . caused by or a result of [the Veteran's] military noise exposure," was inadequate due to a lack of sufficient rationale as the opinion was based solely on "normal" hearing at separation and the examiner's "clinical expertise" without further explanation.  The audiologist also failed to discuss the significance, if any, of the scarring and retraction calcium plaque found in the Veteran's left ear on his June 1963 separation examination.  In turn, the case was remanded to provide the Veteran a sufficient VA audiological evaluation.  

On remand, the Veteran was afforded another VA examination in March 2012 with a VA audiologist.  After reviewing the claims file and examining the Veteran, the audiologist again determined that the Veteran's hearing loss was "less likely as not . . . caused by or a result of [the Veteran's] military noise exposure."  The examiner observed that the Veteran's military occupation specialty of artillery crewman carried a high probability of noise exposure and also noted the Veteran's post-service noise exposure.  The examiner also converted the June 1963 audiogram from American Standards Association (ASA) standard to International Standards Organization (ISO)-American National Standards Institute (ANSI) as directed.  However, the examiner still determined that the Veteran's hearing was still considered clinically normal at separation.  Nevertheless, the examiner's rationale again was primarily based on the fact that the Veteran had "normal" hearing at separation.   However, the Board previously determined that this was rationale was insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

Moreover, with respect to the Veteran's claimed tinnitus, the examiner determined that it was associated with his hearing loss, but offered no further opinion or addressed the Veteran's statements indicating that the onset of his tinnitus and hearing was in service.  

Importantly, despite the Board's direction to discuss the significance (if any) of the notation regarding scarring and retraction calcium plaque found in the Veteran's left ear in the report of the June 1963 separation examination, the examiner indicated that an opinion regarding etiology of tympanic membrane scarring needed to be rendered by an otolaryngologist as it was beyond the scope of an audiologist.  However, no further opinion from an otolaryngologist was obtained.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, remand is required to ensure compliance with the Board's February 2012 remand.  See Stegall, 11 Vet. App. at 271.

Hence, given the deficiencies discussed above, the RO should forward the claims file to the audiologist who conducted the March 2012 examination for an addendum opinion to provide a clearly-stated rationale for the conclusion opinion that the Veteran's hearing loss and tinnitus were less likely as not related to his significant noise exposure in service and specifically address the evidence of record, including the Veteran's statements indicating that the onset of his tinnitus and hearing loss began in service.  The RO should only arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician (preferably) or audiologist if the March 2012 examiner is not available, or another examination of the Veteran is deemed warranted. 

On remand, the RO should also obtain an opinion by an otolaryngologist or another appropriate physician expert capable of rendering an opinion with respect to the tympanic membrane scarring documented at separation and whether this notation has any significance on the Veteran's hearing loss and tinnitus. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records. 

The claims file as well as the Virtual VA electronic record currently includes outpatient treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island dated through December 2012; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must obtain all outstanding pertinent treatment records from the Providence VAMC since December 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Providence VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.




4.  After all records and/or responses received are associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to the same audiologist who conducted the March 2012 VA examination, for a complete rationale for the opinion rendered that the Veteran's hearing loss and tinnitus were "less likely as not . . . caused by or a result of [the Veteran's] military noise exposure."  

In providing this rationale, the audiologist should specifically consider and discuss the Veteran's documented medical history reflected in in- and post-service treatment records (to include the July 2008 testing results) and the Veteran's assertions that the onset of his hearing loss and tinnitus was during service.  

The audiologist should set forth the opinion, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the March 2012  examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination by an ENT physician, preferably, or audiologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes, as well as whether currently experiences unilateral or bilateral tinnitus. 

Then, for each diagnosed disability, the examiner should provide opinions, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure from artillery fire. 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in- and post-service treatment records (to include the July 2008 testing results) and the Veteran's assertions that the onset of his hearing loss and tinnitus began in service.  The examiner should also convert the June 1963 separation audiogram from ASA to ISO-ANSI standards prior to providing any opinion.  

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received are associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to an otolaryngologist or another appropriate physician for an opinion discussing the significance (if any) of the notation regarding scarring and retraction calcium plaque found in the Veteran's left ear in the report of the June 1963 separation examination with respect to the Veteran's hearing loss or tinnitus.  

The physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any hearing loss or tinnitus was due to scarring and retraction calcium plaque found in the Veteran's left ear. 

The physician should set forth the opinion, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



